Citation Nr: 1042471	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  02-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial (compensable) schedular disability 
rating for bilateral dysmorphopsia. 

2.  Entitlement to an extraschedular disability rating for 
bilateral dysmorphopsia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

For reasons explained below, the Board finds that evidence 
in the record arguably raises a claim of entitlement to 
service connection for a neurological disorder.  As such, 
this issue is REFERRED to the RO for its consideration.  

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Cleveland, Ohio in which the RO granted 
service connection for bilateral dysmorphopsia (defective vision 
with distortion of the shape of objects perceived) and assigned a 
noncompensable disability rating effective June 6, 2000. See 
October 2001 rating decision; November 2001 notice letter from 
the RO to the appellant.  The appellant, who served on active 
duty from June 1974 to December 1982, disagreed with the 
assignment of a noncompensable rating and appealed to the Board.  
Thereafter, the RO referred the appellant's rating claim to the 
Board for review.  

In July 2003, the appellant testified before the undersigned 
Veterans Law Judge at a videoconference hearing from the RO. See 
July 2003 BVA hearing transcript.    Thereafter, the Board 
remanded the appellant's claim in April 2004 for further 
development that included a VA eye examination to determine the 
degree of industrial impairment that might be due to the 
appellant's service-connected bilateral dysmorphopsia. See April 
2004 BVA decision.  

In response to the Board's April 2004 request, the appellant was 
afforded a VA eye examination in April 2004; and the appellant's 
appeal was subsequently recertified to the Board. See April 2004 
VA examination report; July 2004 Supplemental Statement of the 
Case.  However, after reviewing the April 2004 VA examination 
report, the Board had to remand the appeal once again in December 
2004 because the April 2004 VA examiner failed to respond to the 
industrial impairment question posed by the Board. See December 
2004 BVA decision; Stegall v. West, 11 Vet. App. 268 (1998).  In 
its December 2004 remand, the Board requested that a VA examiner 
review the appellant's claims file and "offer comments and an 
opinion as to the severity of the appellant's industrial 
impairment that is directly related to his bilateral 
dysmorphopsia." December 2004 BVA decision, pgs. 2-3.  In making 
this request, the Board directed that the RO ensure that the 
"examiner should respond to the questions set forth above." Id.  
Thereafter, an addendum VA medical opinion was associated with 
the claims file in April 2005 in which a VA medical doctor noted 
his review of the appellant's claims file and found all of the 
appellant's examinations were within normal limits. See April 
2005 addendum medical opinion.  The examiner also stated that 
there "were no objective findings to substantiate the 
appellant's complaints." Id.  After associating the April 2005 
medical opinion with the claims file, the RO referred the appeal 
back to the Board for review. See August 2005 Supplemental 
Statement of the Case.    

In a January 2006 decision, the Board denied the appellant's 
request for an initial compensable disability rating for 
bilateral dysmorphopsia. January 2006 BVA decision.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims ("CAVC" or "Court").  In 
a May 2008 Memorandum Decision, the Court determined that the 
Board had erred in not obtaining its previously requested VA 
medical opinion as to the degree of industrial impairment that 
may be due to the appellant's service-connected bilateral 
dysmorphopsia in violation of Stegall v. West, supra.  As such, 
the Court vacated the Board's January 2006 decision and remanded 
the matter to the Board.  

Thereafter, in January 2009, the Board remanded the appellant's 
increased rating claim for further development in accordance with 
the May 2008 CAVC memorandum instructions. See January 2009 BVA 
decision.  In doing so, the Board directed the RO to schedule the 
appellant for an eye examination by an examiner with the 
appropriate expertise to perform such an examination. Id., p. 4.  
The examiner was asked (among other things) to determine the 
nature and extent of the appellant's bilateral dysmorphopsia and 
specifically comment on the severity of the appellant's 
industrial impairment that is directly related to his bilateral 
dysmorphopsia. Id.  In response to the Board's request, the 
appellant was afforded a VA eye examination conducted by an 
optometrist in July 2010. See July 2010 VA examination report.  A 
copy of this examination report has been associated with the 
claims file; and the case has once again been returned to the 
Board for further review. July 2010 Supplemental Statement of the 
Case.    

Although the Board regrets any further delay in this case, a 
review of all evidence as a whole reveals that the appellant's 
claim of entitlement to an initial (compensable) disability 
rating for bilateral dysmorphopsia should be recategorized as two 
separate claims, a claim of entitlement to an initial 
(compensable) schedular disability rating for bilateral 
dysmorphopsia and a claim of entitlement to an extraschedular 
rating for bilateral dysmorphopsia.  In doing so, the Board finds 
that the issue of entitlement to an extraschedular rating must be 
returned to the RO for additional development.  As such, this 
issue is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

In remanding the extraschedular issue on appeal, the Board 
observes (as noted above) that the claims file contains numerous 
statements from the appellant that appear to raise a separate 
claim of entitlement to service connection for a neurological 
disorder. See statements dated in July 2004 and from June 2010 to 
August 2010.  In this regard, the appellant has argued that 
visual disturbances and other symptoms attributed to his service-
connected bilateral dysmorphopsia are not the result of an 
ophthalmologic condition, but are related to a neurological 
disorder. Id.  While the current medical evidence in the claims 
file does not support the appellant's contention (as this 
evidence reveals essentially normal neurological and ocular 
findings, as well as statements by the appellant's medical 
providers that the etiology of the appellant's visual 
disturbances is unclear), the appellant's most recent statements 
indicate that there may be VA medical records supportive of a 
neurological disorder claim that are outstanding. See VA 
examination reports; VA medical records dated from March 2004 to 
July 2004; private medical records; statements dated from June 
2010 to August 2010.  In light of the appellant's statements 
and notice of outstanding VA medical records, the Board 
REFERS this matter to the RO for appropriate action.  

FINDING OF FACT

During the course of this entire appeal, the appellant's 
corrected visual acuity has (at worst) ranged from 20/20 to 
20/30; he has not had visual acuity of 20/40 or worse in either 
eye.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating for 
bilateral dysmorphopsia have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.75, 4.76, 4.84a, 
Diagnostic Code 6099-6079 (2001, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

With respect to the appellant's claim of entitlement to an 
increased schedular rating for his service-connected eye 
disability, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Specifically, the Board finds that 
separate letters sent to the appellant in June 2001, April 2004, 
December 2004 and June 2010 individually satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the Board observes that the initial VCAA letter 
provided to the appellant in June 2001 notified him of the 
information needed to establish his (then) service connection 
claim. See June 2001 letter from the RO to the appellant.  The 
June 2001 letter notified the appellant that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
service connection claim; that additional information or evidence 
was needed to support his (then) service connection claim; and 
asked the appellant to send the information to VA.  Subsequent to 
the appellant's receipt of this letter, the RO granted him 
service connection for bilateral dysmorphopsia and assigned a 
noncompensable disability rating effective June 6, 2000. See 
October 2001 rating decision.   

For the record, the CAVC has held that "the statutory scheme 
contemplates that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated." 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the appellant's eye disorder claim was granted and a 
disability rating and effective date were assigned in the October 
2001 rating decision on appeal.  Thus, VA's duty to notify under 
38 U.S.C.A. § 5103(a) was technically discharged at that time in 
relationship to the current claim on appeal.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  

Regardless of the foregoing, the Board observes that the 
appellant was provided additional letters in April 2004, December 
2004 and June 2010 that essentially notified him of the evidence 
necessary to substantiate his request for an increased disability 
rating. See letters from the RO to the appellant dated in April 
2004, December 2004 and June 2010.  Similar to the June 2001 
letter, the above-referenced letters informed the appellant that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his request for an increased rating for his 
recently service-connected disorder; informed the appellant that 
additional information or evidence was needed to support his 
claim; and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)
[Pelegrini II]; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
reversed in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
diagnostic code under which the disability is rated).  After 
receiving these letters, the RO provided the appellant with 
several Supplemental Statements of the Case explaining the 
readjudication of his increased rating claim. See Supplemental 
Statements of the Case dated in July 2004, August 2005 and July 
2010; Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].  Based upon the foregoing, the Board finds that 
the letters referenced above separately and individually 
satisfied the requirements of the VCAA.  

However, should it be determined that the above-referenced VCAA 
letters did not completely satisfy the requirements of the VCAA, 
the Board observes for the record that the failure to provide 
pre-adjudicative notice of any of the necessary duty to notify 
elements was previously presumed to create prejudicial error. 
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary had the 
burden to show that this error was not prejudicial to an 
appellant. Id., at 889.  Lack of prejudicial harm could be shown 
in three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or (3) 
that a benefit could not have been awarded as a matter of law. 
Id., at 887.  However, the United States Supreme Court has held 
this framework to be inconsistent with the statutory requirement 
that the U.S. Court of Appeals for Veterans Claims take "due 
account of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2). Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In 
reversing the decision of the United States Court of Appeals for 
the Federal Circuit (the "Federal Circuit"), the Supreme Court 
held that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice. Id.

In this case, neither the appellant nor his representative claims 
any VCAA notice deficiency has resulted in prejudice in this 
case; and the Board has identified no such deficiency. See 
Shinseki v. Sanders, supra.  There is also no indication in the 
record that any additional evidence, relevant to the increased 
schedular rating issue decided herein, is available for the RO to 
obtain.  In this regard, the Board observes that the appellant's 
service treatment records, VA treatment records and identified 
private medical records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, 
the record reveals that the appellant has been afforded two VA 
examinations during the course of this appeal in connection with 
his increased rating claim; and that an addendum VA medical 
opinion related to the appellant's increased rating claim has 
been associated with the claims file. See 38 C.F.R. 
§ 3.159(c)(4); VA examination reports dated April 2004 and July 
2010; April 2005 addendum VA medical opinion.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that the VA 
medical examinations obtained in this case are adequate as they 
are predicated on a review of medical records; contain a 
description of the history of the eye disability at issue; 
document and consider the appellant's complaints and symptoms; 
and include medical findings addressing the medical questions 
raised in this case.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining VA medical examinations and 
opinions pertaining to the issue on appeal has been met.  See 
38 C.F.R. 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See letter dated in June 
2010 from the RO to the appellant; Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, since there is no indication 
that any failure on the part of VA to provide additional notice 
or assistance reasonably affects the issues on appeal, the Board 
finds that any such failure is harmless and proceeds with a 
merits adjudication of the appellant's increased schedular rating 
claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

In terms of procedural history, the Board observes that service 
connection for dysmorphopsia was denied in a May 1983 rating 
decision; and that in an October 1997 rating decision, service 
connection for sarcoidosis of the eyes was also denied. See 
rating decisions dated in May 1983 and October 1997.  

In June 2000, a claim was received by the RO indicating that the 
appellant sought service connection for bilateral dysmorphopsia. 
See statement in support of claim dated in May 2000.  In support 
of his claim, the appellant submitted a May 2000 medical report 
of R.N., M.D., who had seen the appellant initially back in 1997. 
See May 2000 letter from R.N., M.D.  Dr. R.N. noted in his report 
that the appellant had had a relatively long history of bilateral 
dysmorphopsia. Id.  The appellant told this physician that he had 
been diagnosed with pulmonary sarcoidosis in 1981 and wondered if 
the two diagnoses were related. Id.  Upon examination in 1997, no 
ocular findings on general ophthalmological evaluation were found 
except for slight bowing of the edges of certain test objects. 
Id.  Visual acuity was also reported as 20/20. Id. 

Dr. R.N.'s May 2000 report indicates that the appellant had been 
previously referred to W.T.C., M.D., a neuro-ophthalmologist, who 
speculated that the appellant's visual impairment might be the 
result of visual association area damage, possibly related to his 
sarcoid, which was a vasculitis. Id.  Apparently, no changes were 
found on magnetic resonance imaging ("MRI") at that time; and 
Dr. W.T. C advised that since the appellant's symptoms had been 
stable for several years, no further investigation was indicated. 
Id.  On examination in May 2000, Dr. R.N. found that the 
appellant continued to have 20/20 visual acuity and "really 
[had] no objective findings." Id.  The doctor noted that the 
appellant did have pincushion-like changes on the edges of the 
Amsler's grid test, which was consistent with his previous 
symptoms. Id.  The doctor's only recommendation was that the 
appellant see him once yearly. Id.   


In May 2001, the appellant was afforded a VA examination.  At 
that time, the appellant's eye history was reviewed. See May 2001 
VA examination report.  It was noted that the appellant had been 
diagnosed as having bilateral dysmorphopsia, or distortion of his 
vision, which he had had for 20 years. Id.  Physical examination 
revealed that uncorrected acuities of the right eye were 20/20 
near vision, 20/80 distant vision and in the left eye, 
uncorrected near vision of 20/20 and 20/80 distant vision. Id.  
The appellant's near and distant vision in both eyes could be 
corrected to 20/20.  The correction was -1.75, -1.25 Axis 170 in 
the right eye and -1.50, -1.50 Axis 180 in the left eye with a 
+1.25 reading add. Id.  The appellant's pupils were found to be 
equal, round, and reactive to light.  No afferent defect was 
noted.  Motility was full bilaterally.  On Amsler's grid testing, 
the appellant did report barrel distortion of the grid centrally 
in each eye. Id.  There was no diplopia present in any field of 
gaze.  Pressures by applanation were 21 and 21.  The slit lamp 
examination was unremarkable.  The internal examination was 
unremarkable. The appellant had cup-disk ratios of 0.15 in both 
eyes with healthy optic nerves. The maculae and the periphery 
area were both clear.  The visual field test was full in each 
eye. Id.  Under the diagnosis section, the VA examiner noted a 
history of bilateral dysmorphopsia, but indicated that there was 
nothing on the current eye examination or previous examination 
which could explain the etiology of the dysmorphopsia. Id.  In 
doing so, the examiner reported that there was no way to know if 
the appellant's dysmorphopsia was related to sarcoid; and that 
the appellant's prior MRIs and computerized tomographies ('CTs") 
were all negative. Id.  As such, she essentially stated that 
there was just no way that there can be an explanation for what 
was causing the appellant's bilateral dysmorphopsia at that time. 
Id.   

In the October 2001 rating decision on appeal, the RO granted 
service connection for bilateral dysmorphopsia and assigned a 
noncompensable rating under the provisions of 38 C.F.R. §4.84a, 
Diagnostic Code 6099-6079. See October 2001 rating decision.  For 
the record, the grant of service connection was based on the 
appellant's long history of eye complaints, diagnosis of 
dysmorphopsia and Dr. W.T.C.'s opinion with regard to a 
relationship to the appellant's service-connected pulmonary 
sarcoid. Id.  The noncompensable rating was based on the 
corrected visual acuity of 20/20 in both eyes. Id.  At present, 
the appellant contends that his overall eye disability is more 
disabling than currently evaluated and has appealed for an 
increased rating. See July 2003 BVA hearing transcript.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can predictably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  
Any reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  While a 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability rating 
is at issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period. See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  As will explained in more 
detail below, the Board finds that staged ratings are not 
warranted in this case.

Where the particular disability for which a veteran has been 
service-connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions are 
affected, but also the anatomical location and symptomatology are 
closely analogous. See 38 C.F.R. §§ 4.20, 4.27.  Ratings shall be 
based, as far as practicable, upon the average impairment of 
earning capacity with the additional provision that the Secretary 
of Veterans Affairs shall from time to time readjust the Schedule 
of Ratings in accordance with experience.  In exceptional cases 
where the schedular evaluations are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing norm 
in these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).

As mentioned above, the appellant's service-connected eye 
disability has been rated (by analogy) under 38 C.F.R. § 4.84(a), 
Diagnostic Code 6099-6790 (2001) based upon medical evidence of 
corrected bilateral visual acuity of 20/20. Id.; April 2004 VA 
examination report; April 2005 VA examination report.  In this 
regard, the Board notes for the record that the schedule for 
rating disabilities of the eye was amended effective December 10, 
2008, however, such amendments are only applicable to claims 
filed on or after December 10, 2008. See 73 Fed. Reg. 66543 
(November 10, 2008); 38 C.F.R. § 4.75-4.84(a).  Visual acuity is 
rated based on best distant vision obtainable after correction by 
eyeglasses. See 38 C.F.R. § 4.75 (2001).  Loss of vision is rated 
pursuant to Diagnostic Codes 6061-6079. See 38 C.F.R. § 4.84a.  A 
noncompensable schedular evaluation is warranted where vision is 
20/40 in both eyes. See Diagnostic Code 6079.  A 10 percent 
evaluation is warranted where vision is 20/50 in one eye and 
20/40 in the other eye. See Diagnostic Code 6079.  A 10 percent 
evaluation is also warranted where vision is 20/50 in both eyes. 
See Diagnostic Code 6078.  A 10 percent evaluation is also for 
consideration where vision is 20/70 in one eye and 20/40 in the 
other. See Diagnostic Code 6079.  Finally, a 10 percent 
evaluation is for application where there is vision of 20/100 in 
one eye and 20/40 in the other. Id.  

Turning to the evidence in this case, the Board observes that the 
appellant was seen at a VA Medical Center ("VAMC") for 
treatment in March 2004. See VA medical records dated from March 
2004 to July 2004.  At that time, the appellant related to his 
examiner that he had previously been told that his current visual 
problems were not an eye problem and that he might need a brain 
biopsy. March 2004 VA medical records.  He also reported that he 
had problems with his peripheral vision when he was driving and 
was considering moving closer to work and using public 
transportation.  In evaluating the appellant's eye complaints, 
the VAMC provider noted that an MRI from the month before was 
unremarkable except for a small venous angioma without 
intracranial hemorrhage (acute or in the past). Id.  In addition, 
the examiner noted that the appellant had previously exhibited 
normal visual acuity. Id.  Upon examination in March 2004, the 
appellant was found to exhibit 20/30 corrected vision 
bilaterally.  He had sharp disks bilaterally.  The appellant's 
pupils were noted to be PERRLA (pupils equal, round, reactive to 
light and accommodation).  His eyes were aligned on primary gaze.  
He had horizontal diplopia on extreme right and left gaze.  There 
was normal facial sensation with no facial asymmetry.  It was 
also noted that the appellant had a non-focal neurological 
examination with no structural brain imaging abnormalities.  The 
VAMC examiner concluded that there was no role for a brain 
biopsy; and that there was no role for any clear medical 
intervention since the etiology of the appellant's visual changes 
was unknown. Id.  The examiner ultimately told the appellant that 
he should notify his State's driving authority regarding his 
visual problems and to abide by the driving laws in that regard. 
Id.  

Subsequently, in April 2004, the appellant was afforded a VA eye 
examination. See April 2004 VA examination report.  Physical 
examination at that time revealed that the appellant's visual 
acuity without correction at distance was 20/100 in the right eye 
and 20/200 in the left eye.  Visual acuity at distance with 
correction was 20/15+2 in the right eye and 20/30+2 in the left 
eye.  Near visual acuity with correction was 20/30 in both eyes.  
Neither eye improved with manifest refraction.  Pupillary 
examination was normal with no relative afferent pupillary 
defect.  Extraocular eye movements were full in both eyes.  The 
appellant was orthophoric at 3 meters and 6 meters.  The 
appellant did report on extreme gazes of a horizontal nature with 
extreme right and left gaze. There was no tropia or phoria 
elicited in these gazes.  The appellant was orthophoric at 1/3 
meter in primary gaze.  Intraocular pressure as measured by 
applanation tonometry was normal in both eyes.  Slit lamp testing 
was normal in both eyes with the exception of trace nuclear 
sclerotic changes in the lenses of both eyes.  Dilated 
funduscopic examination revealed a cup to disk ratio of 0.1 in 
both eyes with a good disk color, with no disk swelling.  The VA 
examiner also noted mild retina pigmented epithelial changes in 
the macula of both eyes.  Otherwise, the examiner found that the 
disk, macula, vessels, and periphery were within normal limits in 
both eyes.  He noted no vascular sheathing or periphlebitis. Id.  
In his report, the examiner reported that the appellant had a 
history of sarcoidosis with dysmorphopsia since diagnosed in 
1981, but the dysmorphopsia had remained unchanged and stable 
since that time.  He indicated that there were no signs of 
sarcoidosis on examination; and that the appellant had refractive 
error for which they could not improve his vision (on the day of 
the examination) with manifest refraction.  It was also  noted 
that the appellant's visual acuity in January 2004 was 20/20 
minus in both eyes with the same pair of glasses that he was 
wearing during the April 2004 examination, but during the April 
2004 examination, the appellant's visual acuity could not be 
corrected to better than 20/30. Id.  In light of the foregoing, 
the VA examiner indicated that it might be prudent for the 
appellant to have a neuro-ophthalmologic consultation. Id.   

Thereafter, in August 2005, a VA addendum medical opinion was 
obtained with regard to the April 2004 VA examination report. See 
December 2004 BVA decision; April 2005 VA medical opinion.  At 
that time, a VA examiner indicated that he had reviewed the 
claims file.  The examiner opined that when the appellant was 
examined in April 2004, the findings were identical to the 
findings of Dr. W.T.C. in 1997 (mistakenly reported as 1977), 
allowing for minor visual decrement (subjective) to 20/30 vision. 
April 2005 VA medical opinion.  Additionally, the examiner noted 
that the appellant's other testing to include MRI, 
electroencephalogram ("EEG") and spinal taps had been normal; 
and that the appellant's examinations were within normal limits 
for age.  As such, he reported that there were no objective 
findings to substantiate the appellant's complaints. Id.  

In November 2005, Dr. W.T.C. prepared a statement on the 
appellant's behalf in which he indicated that the appellant has 
metamorphopsia or change in the shape of objects. See November 
2005 letter from W.T.C., M.D.  Because of the appellant's 
difficulty in judging things, Dr. W.T.C. recommended that the 
appellant not work around fast moving machinery or on ladders. 
Id.  

Most recently, the appellant was afforded a VA examination in 
July 2010 in response to the May 2008 CAVC memorandum decision 
referenced above.  In that opinion, a VA medical examiner 
reviewed the appellant's entire claims file and medical records, 
and noted that examinations of the appellant's eyes in December 
2007 and January 2009 were normal except for a vertical tropia 
that was correctable with prism. See July 2010 VA examination 
report.  He also noted that BCVA at last known examination in 
January 2009 was 20/20-1 OD/OS with the right hypertropia 
correctable with 2 of vertical prism. Id.  A physical examination 
of the appellant's eyes was essentially found to be normal; with 
the appellant ultimately being found to have distance and near 
bilateral corrected vision of 20/20. Id.  Ultimately, the 
appellant was diagnosed with subjective bilateral metamorphopsia, 
correctable right hypertropia and refractive error. Id.  In 
making these diagnoses, the VA examiner noted that the 
appellant's medical evaluations on examination were essentially 
normal, with no ocular or neurological cause found for the 
appellant's subjective symptoms. Id.    

Utilizing the rating criteria set forth above in conjunction with 
the evidence of record, the Board observes that the appellant's 
corrected visual acuity has been (at worst) 20/30 in both eyes 
during the course of the appellant's claim. See April 2004 VA 
examination report; however, see also July 2010 VA examination 
report (at the time of the examination, the appellant's corrected 
visual acuity was 20/20 in both eyes).  At no time has the 
evidence shown that the appellant has had corrected vision of 
20/40 or worse.  As such, it is clear that the appellant has not 
been entitled and is not currently entitled to the assignment of 
a compensable schedular disability rating pursuant to Diagnostic 
Code 6099-6790 since the assignment of such a rating requires 
evidence of corrected vision of 20/40 or worse.  No other 
objective medical findings have been attributed to the 
appellant's bilateral dysmorphopsia.  

In making the above-referenced finding, the Board states for the 
record that the appellant is certainly competent to report 
symptoms that he experiences in relationship to his service-
connected eye disability. See generally Barr v. Nicholson, 21 
Vet. App. 303 (2007).  However, to the extent that he has stated 
that his service-connected bilateral eye disability warrants the 
assignment of a compensable schedular disability rating, the 
medical findings do not support his contentions.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the appellant's 
statements provided in support of his claim.  Moreover, the 
assignment of disability evaluations based on visual impairment 
is essentially a mechanical application of the rating criteria, 
as explained herein.  

In addition, the Board reiterates for the record that the 
appellant is service-connected only for bilateral dysmorphopsia; 
and this appeal involves only the issue of whether the level of 
the appellant's eye disability warrants the assignment of 
different disability ratings at different times over the life of 
the appellant's claim.  To the extent that the appellant desires 
an increased rating on the basis of neurological symptomatology 
or a neurological disorder he contends is related to his 
bilateral dysmorphopsia, such is a distinct and separate claim 
that must be evaluated by the RO. See Introduction, supra.  

Lastly, the Board acknowledges prior requests from the 
appellant's representative that the appellant be afforded another 
VA examination with a neuro-ophthalmologist.  However, the Board 
finds that a specialist opinion is not needed as the VA examiners 
in this case have been able to assess the appellant's current eye 
symptoms upon which to evaluate the appellant's increased 
schedular rating request.  

Therefore, after taking into consideration all evidence of 
record, the Board concludes that an increased schedular rating 
for the appellant's service-connected eye disability is not 
warranted.  Accordingly, the Board finds that the preponderance 
of the evidence is against the appellant's increased schedular 
rating claim. As such, there is no doubt to be resolved in this 
case. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).


ORDER

A compensable schedular disability rating for bilateral 
dysmorphopsia is denied.


REMAND

As mentioned previously, the RO granted service connection for 
bilateral dysmorphopsia in the October 2001 rating decision on 
appeal, and assigned a noncompensable schedular disability 
rating. See October 2001 rating decision.  For the record, VA's 
Schedule for Rating Disabilities ordinarily applies in rating 
disorders unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  In such 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation. See 38 C.F.R. § 
3.321(b)(1).  

In regards to the claim on appeal, the Board observes that the 
appellant has continuously contended that his service-connected 
bilateral dysmorphopsia has affected his job performance and his 
ability to drive; and some evidence of record exists that 
arguably supports this assertion.  This evidence includes a June 
2001 work-related report from the appellant's employer which 
revealed that the appellant had been suspended for 14 days for 
unsatisfactory work performance and 
had been issued a letter of warning for improper conduct.  In 
addition, the claims file contains a private medical opinion 
provided by W.T.C., M.D. in November 2005 in which Dr. W.T.C. 
stated that the appellant had metamorphosia and should not work 
around fast moving machinery or ladders, which were basically a 
part of his prior duties as a custodian. See November 2005 
private medical opinion.  Lastly, the Board observes that in the 
July 2010 VA examination report of record, the VA examiner 
specifically indicated that while the appellant's medical 
evaluations on examination were essentially normal, with no 
ocular or neurological cause found for the appellant's subjective 
symptoms, these results did not mean that the appellant's visual 
symptoms did not exist. See July 2010 VA examination report.  
Specifically, in attempting to answer the medical question of 
industrial impairment, the examiner stated that the severity of 
the appellant's industrial impairment could not be accurately 
assessed without resort to mere speculation because the 
appellant's symptoms are purely subjective and cannot be measured 
or assessed with objective tests. Id.  However, in making this 
statement, the examiner acknowledged the appellant experienced 
some industrial impairment when he opined that if the appellant 
feels that he cannot safely operate or work in an industrial 
environment, he should be given the benefit of the doubt. Id.  
The examiner also agreed with Dr. W.T.C. (referenced above) that 
the appellant should not work around fast moving machinery or on 
ladders. Id.  

In the Board's view, the July 2010 VA medical opinion constitutes 
evidence that the appellant's service-connected bilateral 
dysmorphopsia interferes with his employability.  As the RO 
appears not to have considered the assignment of an 
extraschedular evaluation in its most recent Supplemental 
Statement of the Case, the Board finds that this appeal should be 
remanded once more in order for the RO to refer the appellant's 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation.

Accordingly, the case is REMANDED for the following actions:

1.	In light of the overall evidence of 
record, to specifically include the 
November 2005 letter from W.T.C., M.D. 
and July 2010 VA medical opinion, the RO 
should refer the appellant's case to the 
Under Secretary for Benefits or to the 
Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 
3.321(b), for consideration of the 
assignment of an extraschedular rating. 

2.	If the extraschedular benefit sought is 
not ultimately granted, the appellant 
and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


